Exhibit 10.54

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

AMENDMENT NUMBER 3 TO

SOLAR WAFER SUPPLY AGREEMENT

This Amendment Number 3 to Solar Wafer Supply Agreement (this “Third Amendment”)
is entered into as of February 16, 2009 by and between MEMC SINGAPORE PTE. LTD.,
a Singapore corporation (“MEMC Singapore”) and wholly-owned subsidiary of MEMC
ELECTRONIC MATERIALS, INC., a Delaware corporation with its principal place of
business at 501 Pearl Drive (City of O’Fallon), St. Peters, Missouri 63376,
United States of America, or such other designated majority-owned subsidiary of
MEMC ELECTRONIC MATERIALS, INC. (“MEMC”), and GINTECH ENERGY CORPORATION, a
Taiwan corporation with its principal place of business at 8F, no. 396, Sec. 1
Neihu Rd. Neihu Technology Park, Taipei 114, Taiwan (“Gintech”), or its
designated majority-owned subsidiary. MEMC Singapore and Gintech together shall
be referred to as the “Parties” and individually as a “Party”.

RECITALS:

WHEREAS, on October 25, 2006, MEMC and Gintech entered into that certain Solar
Wafer Supply Agreement (the “Agreement”), pursuant to which MEMC agreed to
supply and Gintech agreed to purchase certain quantities of solar wafers,
pursuant to the terms of the Agreement; and

WHEREAS, on January 1, 2007, pursuant to Section 7.6 of the Agreement, MEMC
assigned the Agreement to its wholly-owned subsidiary, MEMC Singapore; and

WHEREAS, on October 25, 2007, MEMC and Gintech entered into that certain
Amendment Number 1 to Solar Wafer Supply Agreement (the “First Amendment”),
pursuant to which MEMC agreed to supply and Gintech agreed to purchase certain
additional quantities of solar wafers, pursuant to the terms of the First
Amendment; and

WHEREAS, on November 30, 2008, MEMC and Gintech entered into that certain
Amendment Number 2 to Solar Wafer Supply Agreement (the “Second Amendment”),
pursuant to which MEMC agreed to certain non-price and volume changes to the
Agreement; and

WHEREAS, the Parties hereto wish to amend the Agreement, as amended by the First
Amendment and the Second Amendment, as provided herein by this Third Amendment:

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC
Singapore and Gintech agree as follows:

ARTICLE I

AMENDMENT TO SELECTED SECTIONS OF THE AGREEMENT

1.1 Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

1.2 Revision of Attachment B to the Agreement and Attachment B-1 to the First
Amendment. The Parties have agreed to amend and revise the price and minimum
volumes for Contract Year three (calendar year 2009) only by amending only the
Multi Wafer Price and Yearly Minimum Quantity rows for Contract Year three
(calendar year 2009) on Attachment B to the Agreement and Attachment B-1 to the
First Amendment as is set forth on Attachment B-3 to this Third Amendment.

1.3 Amendment to Obligation to provide Letter of Credit. Pursuant to
Section 3.1(c) of the Agreement, Attachment B to the Agreement and Attachment
B-1 to the First Amendment, Gintech has the obligation to provide MEMC Singapore
with a total Letter of Credit Amount by the dates set forth in the Agreement for
Contract Year three (calendar year 2009). As of January 13, 2009, Gintech had
not met this obligation in full. As a result, and in connection with this Third
Amendment, the Parties have agreed to revise the obligation of Gintech to
provide the full Letter of Credit Amount as is set forth on Attachment B-3 to
this Third Amendment.

1.4 Linearity of Gintech’s 2009 Demand. Pursuant to Section 2.2(e) of the
Agreement, Gintech is required to provide twelve month rolling forecasts to
MEMC, and pursuant to Section 2.3 of the Agreement, Gintech is required to
maintain at all times binding purchase orders with MEMC for at least the next
ninety (90) days. As of January 13, 2009, Gintech had not met either of these
obligations. As a result, and in connection with this Third Amendment, the
Parties have agreed to a quarterly minimum demand for Gintech as is set forth on
Attachment B-3 to this Third Amendment.

ARTICLE II

MISCELLANEOUS

2.1 No Other Changes. Other than with respect to the Sections of the Agreement
specifically enumerated above, this Third Amendment does not modify, change or
delete any other addendum, term, provision, representation, warranty or covenant
(the “Provisions”) relating to or contained in the Agreement or any Attachment,
and all such Provisions of the Agreement shall remain in full force and effect.

2.2 Amendment. This Third Amendment may be amended, modified or supplemented
only in writing signed by MEMC Singapore and Gintech.

2.3 Applicable Law. This Third Amendment shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

2.4 Counterparts; Facsimile Signatures. This Third Amendment may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Third Amendment may be executed and delivered by facsimile and
upon such delivery the facsimile signature shall be deemed to have the same
effect as if the original signature had been delivered to the other Part(ies).
The original signature copy shall be delivered to the other Part(ies) by express
overnight delivery. The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Third Amendment.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
executed and delivered as of the date first above written.

 

MEMC SINGAPORE PTE. LTD.     GINTECH ENERGY CORPORATION By:  

/s/ Kenneth H. Hannah

    By:  

/s/ Ellick Liao

  Kenneth H. Hannah       Ellick Liao   Director and Chief Financial Controller
      President

SIGNATURE PAGE TO

AMENDMENT NUMBER 3 TO SOLAR WAFER SUPPLY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Addendum B-3

 

Contract Year    Year 3       (2009)   

Revised Yearly

Minimum Quantity

(MW)*

   [*****]    Multi Price ($/Watt)    [*****]   

 

* MW means megawatts.

Letter of Credit.

[*****]

Linear Demand Schedule. For Contract Year 3, Gintech agrees to place purchase
orders, and take delivery of wafers, in the following minimum amounts per
calendar quarter:

[*****]

 

B-1